Notice of Pre-AIA  or AIA  Status
the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION
              This Office Action is in response to the papers filed on 30 June 2022.

CLAIMS UNDER EXAMINATION
          Claims 1-17 are pending. Claims 15-16 have been examined on their merits.

         PRIORITY
          Applicant has claimed priority to KR10-2013-0055158, filed on 15 May 2013.  



WITHDRAWN REJECTIONS

The previous rejections have been withdrawn due to claim amendment.



NEW GROUNDS OF REJECTIONS

New grounds of rejection have been made to address amended claim 15.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over
Ra et al. (previously cited; Safety of Intravenous Infusion of Human Adipose Tissue-Derived Mesenchymal Stem Cells in Animals and Humans. Stem Cells and Development 20(8) 2011, 1297-1308) in view of Kang et al. (previously cited; Multipotent stem cells derived from human adipose tissue and cellular therapeutic agents comprising the same. US20110171726 A1), Jung et al. (Ex Vivo Expansion of Human Mesenchymal Stem Cells in Defined Serum-Free Media. Stem Cells International Volume 2012, pages 1-21), Furcht et al. (Multipotent Adult Stem Cells And Methods For Isolation. US2018/0110806 with benefit of 11/238234 filed on 29 September 2005), Gjorstrup et al. (previously cited; Compositions and Methods For Organ Preservation. WO 2010/091226), Tatsumi et al. (Tissue factor triggers procoagulation in transplanted mesenchymal stem cells leading to thromboembolism. Volume 431, Issue 2, 8 February 2013, Pages 203-209) and Ajjan et al. (Effects of Aspirin on Clot Structure and Fibrinolysis Using a Novel In Vitro Cellular System. Arterioscler Thromb Vasc Biol May 2009 712-717) as evidenced by Gruber et al. (Human adipose-derived mesenchymal stem cells: serial passaging, doubling time and cell senescence. Biotechnic & Histochemistry, 87:4, 303-311).



Ra et al. teach adipose tissue-derived mesenchymal stem cells (AdMSCs) represent an attractive and ethical cell source for stem cell therapy (page 1297, first paragraph). With the recent demonstration of MSC homing properties, intravenous applications of MSCs to cell-damaged diseases have increased (Abstract; page 1297, left column, first paragraph). The art discloses “adipose tissue is an accessible, abundant and reliable site for the isolation of adult stem cells suitable for tissue engineering and regenerative medicine applications” (page 1297, right column, first paragraph). Therefore Ra suggests using AdMSCs for the cited applications. Ra discloses a 
Keratinocyte-SFM (Invitrogen)-based media containing 0.2mM ascorbic acid, 0.09mM calcium, 5 ng/mL rEGF, and 5% FBS (page 1298,left column, third paragraph).

The art teaches administration of 5x106 AdMSCs/kg (low-dose), 3.5x107 AdMScs/kg (medium-dose) and 2.5x108 AdMScs/kg (high-dose) in 10 ml saline/kg body weight (page 1299, right column, first paragraph). When examining toxicity and tumorigenicity, the art teaches of hAdMSCs may be safely administered at a concentration of > 2.5x108  with “no-observed-effect” (page 1303, left column, third paragraph; page 1305, right column, fourth paragraph; page 1306, left column, first full paragraph). Examiner notes 2.5x108 cells in 10 mls is 2.5x107 per ml.

Ra teaches the following (page 1305, left column, fourth paragraph):
….we evaluated the safety of AdMSCs obtained from human adipose tissues in animal models and in a phase I human clinical trial. The hAdMSCs were attached to the bottom of a culture dish, where they grew rapidly and acquired a spindle shape. More than one billon cells were easily obtained at passage 3 or 4 from < 10 g of fat tissue.


Therefore Ra teaches culturing cells up to passage 4. Because the cells are obtained from adipose tissue, the passage 4 cells are interpreted to read on the claim limitation. The claimed stem cell increase is a result of culturing cells in the claimed culture medium. Because the claimed culture medium is rendered obvious, it follows that the stem cells taught by Ra would increase in number as claimed. 

As recited above, Ra’s media contains FBS.  

As evidenced by Jung, serum contains the following: EGF, FGF, selenium, ascorbic acid, insulin and hydrocortisone (page 11, right column, section 4.2; Table 1). 

Because the medium disclosed by Ra contains serum, it would also inherently contain insulin, hydrocortisone and FGF.

Ra et al. are silent regarding the diameter of administered cells.

Ra is silent regarding the use of a solution comprising NAC, aspirin and the claimed concentration of selenium.

While Ra’s media would inherently contain FGF, the art is silent regarding whether FGF is bFGF (FGF-2).

While Ra teaches culturing cells up to passage 4, the art is silent regarding a stem cell count increase of at least 7 times the initial stem cell count as now recited in claim 15.  

Jung teaches MSCs expanded in bFGF supplemented media are smaller and proliferate more rapidly (page 2, left column, last section).

Furcht et al. disclose a method of culturing multipotent adult stem cells (Abstract). The art teaches culturing in medium that contains 5 ng/ml selenium ([0087]; Table 1). As evidenced by Gruber et al., adult adipose derived mesenchymal stem cells are multipotent (page 303, right column, first paragraph).

Kang teaches a method of harvesting mesenchymal stem cells from adipose tissue (Abstract; [0077]). Cells are harvested from adipose and cultured in a K-NAC media (Keratinocyte-SFM media+2 mM NAC+0.2 mM ascorbic acid+0.09 mM calcium+5 ng/ml rEGF+50 μg/ml BPE+5 μg/ml insulin+74 ng/ml hydrocortisone) ([0080]). Therefore Kang teaches culturing cells harvested from adipose tissue in Keratinocyte-SFM media, ascorbic acid, rEGF (hence, EGF), NAC, calcium, insulin and hydrocortisone.

Tatsumi teaches mesenchymal stem cells (MSCs) have shown extreme clinical promise as a therapeutic regenerative system in the treatment of numerous types of diseases, but lethal pulmonary thromboembolism in a patient following the administration of adipose-derived MSCs (ADSCs) have been documented (Abstract). Animal experimental studies have demonstrated that these cells frequently congregate within the pulmonary circulation after intravenous administration (page 203, right column, first paragraph). Tatsumi  recapitulates the fatal pulmonary embolism events that occurred in the aforementioned clinical case in mouse model (page 203, right column, last paragraph). Histological assessment of the mice revealed multiple fibrin clots formed in the right ventricle and pulmonary arteries. Infused mADSCs were found in the core of the fibrin clots (page 205, right  column, first paragraph). These results indicate that administered mADSCs triggered thrombus formation around the cells, and initiated pulmonary embolism immediately after the administration (same section). Tatsumi teaches from their studies, it is clear that additional interventions are required to weaken the activation of the coagulation pathway that is mediated by cultured MSCs, and new clinical protocols that incorporate the administration of generic anticoagulants must be developed (page 208, right column, last paragraph).

Gjorstrup et al. teach a method for reducing and/or preventing stem cell damage and/or death or enhancing stem cell survival (Abstract; page 2 lines 27-29). Said method comprises “contacting the stem cells with a compound of formula A, a compound of any one of formulae 1-49 or I-III, a lipoxin compound, an oxylipin compound, or a combination of aspirin and an omega-3 fatty acid” (page 7 lines 15-17). Gjorstrup teaches these components can be present in a solution in a concentration of 1 nM to 1 M (page 8, lines 15-18). The art teaches doing so during ex vivo culture (page 7, lines 17-18).The art teaches the combination of aspirin and omega-3 fatty acid may be present as a component of a suitable culture medium (page 7, lines 23-26). Said stem cells may be contacted after they are removed from a subject’s body or while the cells are being transplanted into a recipient (page 7, lines 31 through page 8, line 2). Exemplary stem cells include adipose-derived stem cells (page 9, line 6). The art teaches intravenous administration (page 97, line 15).

Ajjan et al. investigate the direct effects of aspirin on fibrin structure/function (Abstract). The art teaches he use of antiplatelet agents for prevention of atherothrombotic events is now well established. A key event in clot formation is the production of thrombin,
which mediates the conversion of fibrinogen into a 3-dimensional network of fibrin fibers, and this is further cross-linked and stabilized by thrombin-activated factor
(F)XIII.3 Clot structure has a role in atherothrombotic disease; clots with thin fibers, small pores, and compact structure are associated with the development of premature and more severe coronary artery disease, which may be related to slower clot lysis of clots (page 712, left column). To address these issues, we investigated the effects of
aspirin on recombinant fibrinogen and clot structure/function using an in vitro cellular system, with acetylation assessed using a monoclonal antibody. The results indicate
that aspirin acetylates fibrinogen and directly affects the structure of the resulting clot and its susceptibility to lysis (page 712, right column, last paragraph). Ajjan et al. analyzes clots made from 0, 1, 10, and 100 mg/L (noted by Examiner to be equivalent to 0 mg/ml, .001 mg/ml, .01 mg/ml or 0.1 mg/ml) aspirin-treated fibrinogen (see Abstract; Figure 3, Figure 5). The art teaches the following (page 717, left column, first full paragraph):
the present study has shown that aspirin alters the phenotype of the fibrin clot leading to the
formation of fibrin characterized by increased fiber thickness, large pores, reduced rigidity, and enhanced lysis properties. This structural and functional phenotype has been associated in clinical studies with low risk of arterial thrombotic disease  to indicate that these specific aspirin
effects are potentially beneficial. 

Examiner interprets this effect to be dose dependent (see Figure 5).

It would have been obvious to combine the teachings of the prior art by using the claimed components to culture adipose derived mesenchymal stem cells. One would have been motivated use NAC since Kang teaches NAC can be used in medium containing insulin, hydrocortisone, ascorbic acid and EGF to culture stem cells. One would have had a reasonable expectation of success since the Kang reference teach the cited components can be used in cell culture. The skilled artisan would use components that are known for culturing adipose mesenchymal stem cells to culture cells of the same type. One would have expected similar results since both references culture adipose MSCs.
It would have been obvious to also use bFGF since Jung teaches it can be used to culture adipose mesenchymal stem cells. Jung teaches bFGF enhances proliferation. Because Ra uses cells as a therapeutic, one would culture in bFGF to increase the number of stem cells available. One would have had a reasonable expectation of success since Jung teaches exposure to bFGF increases proliferation. One would have expected similar results using all of the claimed components since each reference is directed to culturing mesenchymal stem cells. Claim 15 recites culturing of said stem cells in a medium comprising each of the claimed components will provide cells with the claimed diameter. Each of the claimed components is well known in the prior art for culturing mesenchymal stem cells. Because the claimed culture medium is rendered obvious, it follows cells cultured in the claimed components would have the claimed diameter.
It would have been obvious to combine the teachings of the prior art by suspending the cells in a solution containing aspirin. Ra is a directed to intravenous administration of adipose derived mesenchymal stem cells (MSCs).  Tatsumi teaches that although these cells have shown extreme clinical promise, they frequently congregate within the pulmonary circulation after intravenous administration. Tatsumi teaches it is clear that additional interventions are required to weaken the activation of the coagulation pathway that is mediated by cultured MSCs and suggests incorporating the administration of generic anticoagulants. The skilled artisan would try treating with aspirin, an known anticoagulant, since Ajjan teaches it can be used to prevent clot formation and Gjorstrup et al. teach adipose stem cells can be treated with a solution containing aspirin. The skilled artisan would incorporate aspirin to weaken the activation of the coagulation pathway that is mediated by cultured MSCs and prevent thrombosis, as suggested by Tatsumi. Further motivation is provided by Gjorstrup, who teaches doing so can reduce and prevent stem cell damage and death, and enhance stem cell survival. The skilled artisan would want to enhance survival and prevent damage of stem cells used as a therapeutic. One would have had a reasonable expectation of success since Ra uses stem cells derived from adipose tissue and Gjorstrup teaches the stem cells treated may be derived from adipose tissue. As set forth above, Gjorstrup teaches a solution comprising aspiring can be used at any concentration between 1 nM to 1 M. It would have been obvious to use aspirin at a concentration between 0.001 mg/ml to .01 mg/ml since Ajjan teaches aspirin concentration can be used at these concentrations to alter clot formation. One would do so since Ajjan teaches this concentration affects clot formation. 

It would have been obvious to combine the teachings of Ra and Furcht by suspending the cells in a solution containing the claimed amount of selenium. One would have been motivated to do so since Ra cultures adult stem cells and Furcht teaches culturing adult stem cells in 5 ng/ml selenium. KSR Rationale A indicates that it is scientifically rational to combine prior art elements according to known methods to yield predictable results, when all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable. One would use a known concentration of a component that is used to culture stem cells. One would have had a reasonable expectation of success since Furcht teaches culturing multipotent adult stem cells with 5 ng/ml selenium and, as evidenced by Gruber, adipose mesenchymal stem cells (as taught by Ra) are adult multipotent stem cells.

Ra teaches culturing cells up to passage 4. Because the cells are obtained from adipose tissue, the passage 4 cells are interpreted to read on the claim limitation. The claimed stem cell increase is a result of culturing cells in the claimed culture medium. Because the claimed culture medium is rendered obvious, it follows that the stem cells taught by Ra would increase in number as claimed. 
The preamble of claim 15 recites the stem cells prepared by the disclosed method “are present as single cells”. The instant specification discloses this is a result of contact with aspirin (i.e. inhibiting aggregation) (page 20, lines 1-3). Because the prior art teaches contacting stem cells with a solution comprising aspirin, a culture containing aspirin would be expected to produce single cells as recited in the preamble of claim 15. 
Further, while the silent art is silent regarding the ability of aspirin to produce single cells and prevent aggregation and the claimed culture medium to provide cells with the claimed diameter, the following is noted from the MPEP:
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ430, 433 (CCPA 1977). 
Therefore claim 15 is rendered obvious (claim 15).
Claim 16 recites the cultured stem cells of step (a) are treated with trypsin. Ra teaches adherent, cultured cells are treated with trypsin to suspend cells (see page 1298, Isolation and culture of hAdMSCs and Flow cytometry analysis). Therefore claim 16 is included in this rejection (claim 16). 

APPLICANT’S ARGUMENTS
The arguments made in the response field on 30 June 2022 are acknowledged. The Applicant argues the claimed media is different from that of the prior art. The Applicant argues hindsight reasoning has been used to aggregate the teachings of different reasons. The Applicant argues the claimed cell diameter is not an inherent property of the cells, but rather, is the result of culturing in the claimed media. While the arguments acknowledge Ra teaches the use of passage 4 cells, the Applicant reiterates Ra teaches the use of a different culture medium. The Applicant cites [0054] of post-filing reference US Patent Application 202100404353, and reiterates the claimed cell diameter is not an inherent property.

EXAMINER’S REPSONSE
The Applicant argues hindsight reasoning has been used to render the claims obvious. The MPEP teaches any judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper. As set forth in the rejections above, each of the claimed components is well known in the prior art for culturing mesenchymal stem cells. The skilled artisan would have cultured mesenchymal stem cells in a media containing the claimed components since the prior art teaches each ingredient can successfully be used for this purpose. Therefore this argument is not persuasive.

The Applicant argues the claimed cell diameter is not an inherent property of the claimed stem cells, but are the result of culturing in the claimed culture medium. Examiner emphasizes the rejection does not rely on inherency. As set forth above, culturing mesenchymal stem cells in a Keratinocyte Serum Free Medium comprising each of the claimed ingredients would have been obvious at the time of the invention. Therefore, absent evidence to the contrary, cells cultured in a medium with the claimed ingredients would be expected to have the claimed characteristics.

Examiner notes the Applicant cites [0054] post-filing reference US Patent Application 202100404353 to support the argument that the claimed diameter is not an inherent property. The Applicant notes cells are cultured in media free of FBS, NAC, ascorbic acid, calcium, rEGF, 5 ng/ml insulin, bFGF, hydrocortisone and selenium, and compared to cells growth in media with these components. The passage cited by the Applicant states cells cultured in the selenium containing medium have a diameter between 11.6-16.5 µm, and cells cultured in medium without selenium have a diameter between 18.1 to 23.9 µm. Examiner notes the claims encompass the use of any concentration of insulin, while [0054] cited by the Applicant teaches 5 ng/ml insulin. The cited example uses 1 ng/ml selenium, while the claims encompass any amount between 0.5 to 10 ng/ml selenium. The claims recite a diameter between 10-15 µm, while the post-filing reference cites diameters above the claimed range can be produced. Therefore the limitations of claim 15 are not the same as the conditions cited in the post-filing reference relied upon by the Applicant. While the Applicant argues culturing in the claimed medium produces cells with a diameter between 10-15 µm, the ‘353 Application noted by the Applicant indicates cells of a larger size are produced (i.e. 16.5 µm). While the instant claims recite a cell diameter as small as 10 µm, Examiner notes the section of the ‘353 Application cited by the Applicant does not indicate cells smaller than 11.6 µm are produced. Therefore the arguments made in light of the post-filing reference are not persuasive.


MPEP 2145 X.    ARGUING IMPROPER RATIONALES FOR COMBINING REFERENCES
A.    Impermissible Hindsight
Applicants may argue that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). 

	
Therefore Applicant’s Invention is rendered obvious as claimed.

CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  


	
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653